The bill in this case seeks to establish and enforce a resulting trust in the land in question or in the alternative to declare and enforce an equitable lien on same.
In order to ingraft a resulting trust on an absolute conveyance of lands, the proof must be clear, full, satisfactory, and convincing. If it is uncertain, doubtful, or unsatisfactory relief cannot be granted. 2 Pomeroy Eq. § 1040; Lehman v. Lewis, 62 Ala. 129; Dooly v. Pinson, 145 Ala. 659,39 So. 664. The proof in this case shows that at the time of the purchase of the land by R. J. Gray from the Browns he paid $200 of the purchase money, and, from aught appearing, with his own and not his wife's money, and took the deed in his own name. The proof at best for the complainants merely establishes the fact that subsequent to the cash payment and purchase, Mrs. Gray paid a note or notes for the deferred payments. To establish a simple resulting trust, as where one person furnishes money for the purchase of land and the title is erroneously or wrongfully taken in the name of another, it is well settled that the money must have been paid before or at the time of the purchase. Guin v. Guin, 196 Ala. 221,72 So. 74, and cases there cited.
Nor can we understand upon what theory does the evidence establish or fasten an equitable lien upon the land in favor of Mrs. Gray. There is no proof of a contractual one between her husband and self or of *Page 375 
any assignment to her, legal or equitable, of the rights of the vendor. From aught appearing, she voluntarily and gratuitously paid the deferred payments and without request or obligation on the part of the husband to repay her. At least this was the conclusion of the trial court, who saw and heard the witnesses, and the conclusion so reached is like unto the verdict of a jury.
For the above reason it is doubtful if the evidence establishes an ordinary charge or claim against the estate of R. J. Gray as for money advanced him, but, if it does, there was no claim made or presented for over ten years, and we think it is now too late to establish a charge upon the estate of the said R. J. Gray.
There is no merit in the suggestion that the trial court violated the statute as to a special finding of facts because not requested to do so. As we understand, the opinion of the trial court was no attempt to make a special finding of the facts under the statute, but a mere reiteration of certain facts in support of the conclusion reached — a commendable act and one helpful to the appellate court.
The decree of the circuit court is affirmed.
Affirmed.
SOMERVILLE, THOMAS, and BROWN, JJ., concur.